NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30081

                Plaintiff-Appellee,             D.C. Nos.
                                                9:19-cr-00043-DWM-1
 v.                                             9:19-cr-00043-DWM

ALLAN ROY GOODMAN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                             Submitted May 5, 2021**
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and SILVER,*** District
Judge.

      In 2020, Defendant Allan Roy Goodman was convicted of five drug

offenses, one firearm offense, and one count of obstructing justice. Defendant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
appeals the district court’s rejection of his proposed jury instruction, allowance of

leading questions, and denial of a continuance of trial. Because the parties are

familiar with the facts, we recite only those necessary to decide the appeal.

      Defendant’s proposed jury instruction regarding the possession of a firearm

in furtherance of a drug trafficking crime charge was synonymous with the district

court’s given instruction. See United States v. Krouse, 370 F.3d 965, 967–68 (9th

Cir. 2004). Thus, the given instruction adequately encompassed his defense theory

and there is no basis for relief. See United States v. Whittemore, 776 F.3d 1074,

1078 (9th Cir. 2015).

      Federal Rule of Evidence 611(c) “vests broad discretion in trial courts” to

permit leading questions on direct examination, and reversal is proper “only if the

judge’s action . . . amounted to, or contributed to, the denial of a fair trial.” Miller

v. Fairchild Indus., Inc., 885 F.2d 498, 514 (9th Cir. 1989), as amended on denial

of reh’g and reh’g en banc (Sept. 19, 1989) (citation and internal quotations

omitted). Because the witness, a stroke victim, repeatedly displayed emotion and

reluctance to testify, and the leading questions were limited in scope, permitting

those questions was within the district court’s discretion.

      Defendant appeals the district court’s denial of a continuance of trial.

Defendant failed to show prejudice, which is required to find error. United States

v. Kloehn, 620 F.3d 1122, 1127 (9th Cir. 2010).


                                            2
AFFIRMED.




            3